       Case 8:18-cv-02029-DOC-DFM Document 12-1 Filed 12/10/18 Page 1 of 1 Page ID #:56
 Attorney	or	Party	without	Attorney:			                                                                             For	Court	Use	Only
 P&P	Imports	LLC	
 Casey	H.	Kempner	(SBN	272149)	
 3233	W.	Castor	St.	
 Santa	Ana,	CA	92704
   Telephone	No: 650-488-8270

      Attorney	For:                                              Ref.	No.	or	File	No.:
                       Plaintiff
                                                                 P&P	IMPORTS	V	OUTUGO,INC

 Insert	name	of	Court,	and	Judicial	District	and	Branch	Court:
 UNITED	STATES	DISTRICT	COURT,	CENTRAL	DISTRICT	OF	CALIFORNIA
     Plaintiff:   P&P	IMPORTS	LLC,	a	California	limited	liability	company
 Defendant:       OUTUGO,	INC.;	et	al.

         AFFIDAVIT	OF	DUE	DILIGENCE                      Hearing	Date:        Time:      Dept/Div:       Case	Number:
                                                                                                         8:18-CV-2029	DOC(DFMx)


1.    I,	Michael	Cryan	5491,	Maricopa	County	,	and	any	employee	or	independent	contractors	retained	by	FIRST	LEGAL	are	and
      were	on	the	dates	mentioned	herein	over	the	age	of	eighteen	years	and	not	a	party	to	this	action.	Personal	service	was
      attempted	on	subject	OUTUGO,	INC.	as	follows:

2.    Documents:	Summons	in	a	Civil	Action,	Complaint	for	Damages	and	Injunctive	Relief,	Exhibit	A,	Exhibit	B,	Exhibit	C,	Exhibit	D,
      Exhibit	E

 Attempt	Detail
1)	Unsuccessful	Attempt	by:	Michael	Cryan	(5491,	Maricopa	County)	on:	Nov	20,	2018,	9:00	am	MST	at	20	E.	Thomas	Rd.,	Phoenix,
AZ	85012
This	is	an	executive	suite	and	according	to	the	receptionist,	Quan	is	working	in	Singapore.	She	didn’t	know	when	she	would	be
back.	I	left	a	message	for	her	to	contact	me.

2)	Unsuccessful	Attempt	by:	Michael	Cryan	(5491,	Maricopa	County)	on:	Nov	27,	2018,	12:15	pm	MST	at	20	E.	Thomas	Rd.,
Phoenix,	AZ	85012
I	arrived	at	the	executive	suite	again	and	no	one	from	Outgo,	Inc.	is	in	the	office.	She	is	out	of	the	country.


                                                                            Recoverable	cost	Per	CCP	1033.5(a)(4)(B)
3. Person	Who	Served	Papers:
   a.	Michael	Cryan	(5491,	Maricopa	County)                              d.	The	Fee	for	Service	was:	$187.48
   b.	FIRST	LEGAL                                                        e.	I	am:	A	Registered	California	Process	Server
      1517	W.	Beverly	Blvd.
      LOS	ANGELES,	CA	90026
   c.	(213)	250-1111



4.    I	declare	under	penalty	of	perjury	under	the	laws	of	the	State	of	California	and	under	the	laws	of	the	United	States	of	America	that
      the	foregoing	is	true	and	correct.


                                                                                                     	


                                                                                12/05/2018
                                                                                    (Date)                              (Signature)




                                                                  AFFIDAVIT	OF	                                                             2822176
                                                                  DUE	DILIGENCE                                                          (11340414)
